Case 3:18-cv-14563-BRM-TJB Document 46-1 Filed 02/03/21 Page 1 of 18 PageID: 672




 Daniel J. Kluska, Esq.
 WILENTZ, GOLDMAN & SPITZER P.A.
 90 Woodbridge Center Drive
 Post Office Box 10
 Woodbridge, New Jersey 07095
 732.636.8000
 Attorneys for Plaintiff New Jersey
 Coalition Of Automobile Retailers, Inc.

                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY

 -----------------------------------------------X
 NEW JERSEY COALITION OF                       :
 AUTOMOTIVE RETAILERS,                         :     Civil Action No. 3:18-cv-14563
 INC., a non-profit New Jersey                 :              (BRM)(TJB)
 Corporation,                                  :
                                               :
                Plaintiff,                     :    STATEMENT OF UNDISPUTED
                                               :        MATERIAL FACTS
 v.                                            :
                                               :
 MAZDA MOTOR OF AMERICA, :
 INC.,                                         :
                                               :
                Defendant.                     :
 -----------------------------------------------X

                Pursuant to Local Rule 56.1(a), Plaintiff New Jersey Coalition of

 Automotive Retailers, Inc. (“NJ CAR”) submits the following as its Statement of

 Undisputed Material Facts in support of its motion for summary judgment against

 defendant Mazda Motor of America, Inc. (“Mazda”).




 #11982548.1
Case 3:18-cv-14563-BRM-TJB Document 46-1 Filed 02/03/21 Page 2 of 18 PageID: 673




         A.    The Parties.
               1.   NJ CAR, a New Jersey not for profit corporation founded in

 1918, is a trade association consisting of franchised new motor vehicle dealers in

 the State of New Jersey. Certification of James B. Appleton dated November 30,

 2018 (“Appleton Cert.”), ¶2 (Docket Entry No. 12-3).

               2.   There are approximately 500 members of NJ CAR, sixteen of

 which are Mazda franchised dealers in New Jersey, and each of which is a

 “franchisee” as that term is defined in the New Jersey Franchise Practices Act (the

 “FPA”). Id., ¶6 & Exh. A; N.J.S.A. 56:10-3(c).

               3.   NJ CAR serves the interests of its motor vehicle dealer

 members in several different ways: (1) it promotes the interests of franchised new

 car and truck retailers with governmental entities, the media and the public at

 large; (2) it provides its members with information on statutory, regulatory, and

 legislative matters affecting the interests of motor vehicle retailers; (3) it offers

 educational and training programs to employees of its members on best business

 practices, to enhance their professionalism and expertise and to promote

 compliance with law; and (4) it offers services to its members to enhance their

 businesses and that comply with legal requirements. Appleton Cert., ¶3.

               4.   In addition, NJ CAR also seeks to protect the interests of motor

 vehicle consumers by (1) providing them with comprehensive information related


                                          2
 #11982548.1
Case 3:18-cv-14563-BRM-TJB Document 46-1 Filed 02/03/21 Page 3 of 18 PageID: 674




 to their vehicle purchases; (2) promoting fair competition among its dealer

 members, (3) ensuring consumer access to multiple fairly competing dealerships

 throughout the State; (4) facilitating dialogue between consumers and dealerships

 in the event of a dispute; and (5) prioritizing the safety of drivers by ensuring that

 multiple dealerships can service their vehicle and address any safety recalls. Id.,

 ¶4.

               5.    NJ CAR also actively represents New Jersey motor vehicle

 dealers in legislative and regulatory matters, (id., ¶5), and periodically participates

 as a party or as amicus curiae in litigation in state and federal court regarding the

 interests of its membership. E.g., NJ CAR v. DaimlerChrysler Motors Corp., 107

 F. Supp. 2d 495 (D.N.J. 1999); NJ CAR v. Ford Motor Co. d/b/a Lincoln Motor

 Co., Docket No. MER-L-234-20 (Law Div. 2020); Goffe v. Foulke Mgmt. Corp.,

 238 N.J. 191 (2019); Duke v. All Am. Ford, Inc., 2018 WL 3596274 (App. Div.

 2018); In re New Jersey State Contract A71188, 422 N.J. Super. 275 (App. Div.

 2011); Bosland v. Warnock Dodge, Inc., 197 N.J. 543 (2009); Gross v. TJH Auto.

 Co., 380 N.J. Super. 176 (App. Div. 2005); General Motors Acceptance Corp. v.

 Cahill, 375 N.J. Super. 553 (App. Div. 2005).

               6.    Defendant, Mazda, a California corporation founded in 1970,

 manufactures and markets motor vehicles for sale through dealers in the State of

 New Jersey and throughout the United States. Appleton Cert., ¶¶7-8.


                                           3
 #11982548.1
Case 3:18-cv-14563-BRM-TJB Document 46-1 Filed 02/03/21 Page 4 of 18 PageID: 675




               7.    Mazda’s line of vehicles includes sedans, hatchbacks,

 crossovers, SUVs and sports cars. Id., ¶8.

               8.    Mazda is a “franchisor” as that term is defined in the FPA.

 N.J.S.A. 56:10-3(c).

         B.    The New Jersey Legislature Enacted The New Jersey Franchise
               Practices Act Nearly Fifty Years Ago To Protect Franchisees
               From Abusive Practices Of Franchisors.
               9.    In 1971, the New Jersey Legislature enacted the FPA to protect

 franchisees from franchisor abuses arising from the unequal bargaining power in

 the franchisor-franchisee relationship. P.L. 1971 c.356; N.J.S.A. 56:10-2.

               10.   In the Statement accompanying the original bill, Assembly Bill

 2063 (1971), the Legislature explained the rationale for this critical legislation:

               New Jersey would do the same in this bill which, through
               the courts, would rule out arbitrary and capricious
               cancellation of franchises while preserving the right of
               franchisors to safeguard their interests through the
               application of clear and nondiscriminatory standards.
               The bill would protect the substantial investment tangible
               and intangible of both parties in the various franchises. It
               would rule out economic coercion as a business tactic in
               this most sensitive field.

               The New Jersey Legislature has been asked many times
               in the past to deal on a piecemeal basis with various
               problems growing out of the franchise relationship. This
               bill would provide a comprehensive statutory formula for
               resolving a wide range of questions growing out of the
               franchise relationship.




                                            4
 #11982548.1
Case 3:18-cv-14563-BRM-TJB Document 46-1 Filed 02/03/21 Page 5 of 18 PageID: 676




 Westfield Ctr. Serv. v. Cities Serv. Oil Co., 158 N.J. Super. 455, 471 (Ch. Div.),

 supplemented, 162 N.J. Super. 114 (Ch. Div. 1978), aff’d and remanded, 172 N.J.

 Super. 196 (App. Div. 1980), aff’d, 86 N.J. 453 (1981).

               11.   Shortly after the Legislature enacted the FPA, the New Jersey

 Supreme Court stated that the Legislature had “declared that distribution and sales

 through franchise arrangements in New Jersey vitally affect the general economy

 of the State, the public interest and the public welfare.” Shell Oil Co. v. Marinello,

 63 N.J. 402, 409 (1973).

               12.   The New Jersey Supreme Court pointed out that the Legislature

 was motivated to enact the FPA to mitigate the unfair leverage that a franchisor

 had over a franchised dealer. Id.

               13.   The New Jersey Supreme Court recognized that, upon the

 establishment of a franchise, the franchisor possesses substantial leverage over the

 franchisee on account of the franchisee’s investment in its franchise, including

 time expended, expenses incurred, and efforts exhausted to generate business and

 customer good will, which the franchisee risks losing in its entirety at the whim of

 the franchisor. The franchisor, on the other hand, incurs no such risk because it

 can easily replace the former franchisee at the location while continuing to reap the

 benefits of the former franchisee’s efforts, time and money. Id.




                                           5
 #11982548.1
Case 3:18-cv-14563-BRM-TJB Document 46-1 Filed 02/03/21 Page 6 of 18 PageID: 677




               14.   A decade after the FPA became law, the New Jersey Supreme

 Court again recognized that franchisees required protection from abusive conduct

 by franchisors exploiting their unequal bargaining power:

               Though economic advantages to both parties exist in the
               franchise relationship, disparity in the bargaining power
               of the parties has led to some unconscionable provisions
               in the agreements. Franchisors have drafted contracts
               permitting them to terminate or to refuse renewal of
               franchises at will or for a wide variety of reasons
               including failure to comply with unreasonable conditions.
               Some franchisors have terminated or refused to renew
               viable franchises, leaving franchisees with nothing in
               return for their investment. Others have threatened
               franchisees with termination to coerce them to stay open
               at unreasonable hours, purchase supplies only from the
               franchisor and at excessive rates or unduly expand their
               facilities.

 Westfield Ctr. Serv. v. Cities Serv. Oil Co., 86 N.J. 453, 461-62 (1981).

               15.   In 1996, the New Jersey Supreme Court reiterated that “the

 Act’s legislative history as well as our common experience suggests that the

 financial resources of most franchisees pale by comparison to the financial strength

 and profitability of their franchisors.”      Kubis & Perszyk Assocs. v. Sun

 Microsystems, Inc., 146 N.J. 176, 193 (1996).

               16.   The New Jersey Supreme Court again recognized the unequal

 bargaining power between franchisees and franchisors:

               One of the fundamental assumptions of the Franchise
               Act, verified by the testimony before the Assembly
               Judiciary Committee, is that the bargaining power of

                                          6
 #11982548.1
Case 3:18-cv-14563-BRM-TJB Document 46-1 Filed 02/03/21 Page 7 of 18 PageID: 678




               parties to franchise agreements is generally
               disproportionate. That assumption finds concrete
               expression in the provisions of the Franchise Act that
               prohibit franchisors from coercing franchisees to consent
               to various specified unreasonable conditions in the
               franchise agreement.

 Id. at 194.

               17.   The Third Circuit Court of Appeals stated that “the NJFPA was

 enacted in large part to counteract the unequal bargaining power between

 franchisor and franchisee, which would allow a franchisor to leverage its

 bargaining strength so as to insert provisions in its private agreements with

 franchisees that would allow it to sever the franchise relationship at will.” GMC v.

 New A.C. Chevrolet, Inc., 263 F.3d 296, 319 (3d Cir. 2001).

               18.   The Third Circuit Court of Appeals recognized that “New

 Jersey courts have held that the NJFPA is a remedial statute intended to equalize

 the disparity in bargaining power in franchisor-franchisee relations.”       Liberty

 Lincoln-Mercury, Inc. v. Ford Motor Co., 134 F.3d 557, 566 (3d Cir. 1998).

               19.   This Court asserted that the “very reason the [FPA] was enacted

 [was] to protect franchisees, possessed of less bargaining power than their

 franchisors, from such daunting ‘choices.’” Beilowitz v. General Motors Corp.,

 233 F. Supp. 2d 631, 633 (D.N.J. 2002).




                                           7
 #11982548.1
Case 3:18-cv-14563-BRM-TJB Document 46-1 Filed 02/03/21 Page 8 of 18 PageID: 679




         C.    The New Jersey Legislature Amended The New Jersey Franchise
               Practices Act In 1989 And 1999 To Ensure That Motor Vehicle
               Franchisees Are Protected From Abusive Practices By Motor
               Vehicle Franchisors.
               20.   In 1989, the Legislature amended the FPA by enacting two new

 sections, N.J.S.A. 56:10-7.2 and -7.3. N.J.S.A. 56:10-7.2, -7.3.

               21.   In N.J.S.A. 56:10-7.2, the Legislature addressed and enunciated

 its findings and declarations concerning the evolving nature and continuing abuses

 in the motor vehicle franchisor-franchisee relationship:

               This inequality of bargaining power enables motor
               vehicle franchisors to compel motor vehicle franchisees
               to execute franchises and related leases and agreements
               which contain terms and conditions that would not
               routinely be agreed to by the motor vehicle franchisees
               absent the compulsion and duress which arise out of the
               inequality of bargaining power. These terms and
               conditions are detrimental to the interests of the motor
               vehicle franchisees in that they require the motor vehicle
               franchisees to relinquish their rights which have been
               established by the “Franchise Practices Act” and
               supplemental legislation and other statutes and laws of
               this State.

 See P.L. 1989, c. 24, § 1, eff. Feb. 6, 1989 (West) (codified at N.J.S.A. 56:10-7.2).

               22.   In N.J.S.A. 56:10-7.3, the Legislature included provisions

 barring motor vehicle franchisors from requiring motor vehicle franchisees to

 agree to certain terms and conditions in franchise agreements or in any leases or

 agreements ancillary or collateral to such franchises. N.J.S.A. 56:10-7.3(a)(1-3).




                                           8
 #11982548.1
Case 3:18-cv-14563-BRM-TJB Document 46-1 Filed 02/03/21 Page 9 of 18 PageID: 680




               23.   Ten years later, in 1999, the Legislature again amended the

 FPA by enacting a new section, N.J.S.A. 56:10-7.4, which prohibited additional

 improper activities by motor vehicle franchisors. 1999 NJ Sess. Law Serv. Ch. 45

 (Senate 1093).

               24.   Among a number of other provisions, the Legislature prohibited

 motor vehicle franchisors from imposing unreasonable performance standards or

 unreasonable facilities, financial, operating or other requirements upon a

 franchisee; from requiring franchisees to give unconditional releases in regard to

 any FPA claims that the franchisee may have against the franchisor in order to

 receive monies due them; and from denying franchisees full compensation for

 recall repairs that they perform. See NJ S. Comm. State., S.B. 1093, 11/30/1998;

 N.J.S.A. 56:10-7.4.

         D.    The New Jersey Legislature Again Amended The New Jersey
               Franchise Practices Act In 2011 To “Level The Playing Field” For
               Motor Vehicle Franchisees Doing Business With Motor Vehicle
               Franchisors.
               25.   In 2011, the Legislature again amended the FPA to “[define]

 the relationship and responsibilities between motor vehicle franchisors and motor

 vehicle franchisees.” P.L. 2011 c. 66, § 2; N.J. Assem. Floor State., A.B. 3722,

 1/20/2011.

               26.   The Legislature explained that the amendments were necessary

 to modernize the FPA to address specific abuses of power that had recently arisen:

                                          9
 #11982548.1
Case 3:18-cv-14563-BRM-TJB Document 46-1 Filed 02/03/21 Page 10 of 18 PageID: 681




                Over the years, the “Franchise Practices Act” has been
                amended to keep pace with changing market conditions
                and to address new threats to the consumer and the public
                interest in the franchise system. Recent developments in
                the auto industry have highlighted the unequal bargaining
                position of dealers vis-a-vis manufacturers. Dozens of
                New Jersey new car dealerships and thousands of
                dealership jobs have been lost. New Jersey consumers
                and the economy have suffered as a result.

                This bill is intended to protect New Jersey new car
                dealerships and their employees from further economic
                dislocation imposed by automakers. The bill is designed
                to level the playing field on which auto franchisees and
                auto franchisors do business, and to protect the consumer
                and the public interest in a strong and secure franchise
                system of responsible local businesses.

  N.J. Assem. Comm. State., A.B. 3722, 1/20/2011.

                27.   Among other things, the 2011 amendments “clarifie[d] and

  reinforce[d]” provisions of the FPA relating to:

           Unreasonable facilities, capital or inventory requirements
            imposed on auto retailers by automakers;

           Manufacturer demands on dealers to sign side agreements or
            addenda, which force dealers to give up essential franchise
            rights;

           Unreasonable charge backs levied by manufacturers against
            dealers in connection with the exportation of motor vehicles,
            sales incentive or warranty audits; and

           Repurchase obligations on the part of an auto manufacturer
            in the case of a voluntary dealer termination, and a dealer’s
            rights in the case of an involuntary termination, in the event
            of a sale or transfer of a franchise, and when a manufacturer
            seeks to establish or relocate a new or competing franchise
            in the dealer’s relevant market area. Id.

                                           10
  #11982548.1
Case 3:18-cv-14563-BRM-TJB Document 46-1 Filed 02/03/21 Page 11 of 18 PageID: 682




                1.    N.J.S.A. 56:10-7.4(h).
                28.   Among the 2011 amendments, the Legislature amended

  N.J.S.A. 56:10-7.4 to require that motor vehicle franchisors sell, or offer to sell, all

  comparably equipped motor vehicles to all dealers in New Jersey at the same price

  without differential in discount, allowance, credit or bonus. P.L. 2011 c. 66, § 2.

                29.   Specifically, the FPA prohibits franchisors “to fail or refuse to

  sell or offer to sell such motor vehicles to all motor vehicle franchisees at the same

  price for a comparably equipped motor vehicle, on the same terms, with no

  differential in discount, allowance, credit or bonus.” N.J.S.A. 56:10-7.4(h).

                2.    N.J.S.A. 56:10-7.4(l).
                30.    At the same time, the Legislature amended N.J.S.A. 56:10-7.4

  to proscribe actions by motor vehicle franchisors that compel franchisees to

  undertake financially unjustified facilities modifications or that punish or deny

  benefits to dealers that do not comply with such demands. N.J. Assem. Comm.

  State., A.B. 3722, 1/20/11.

                31.   Specifically, a motor vehicle franchisor violates the FPA when

  it seeks:

                To require or attempt to require a motor vehicle
                franchisee to relocate his franchise or to implement any
                facility or operational modification or to take or
                withhold or threaten to take or withhold any action,
                impose or threaten to impose any penalty, or deny or
                threaten to deny any benefit as a result of the failure or

                                            11
  #11982548.1
Case 3:18-cv-14563-BRM-TJB Document 46-1 Filed 02/03/21 Page 12 of 18 PageID: 683




                refusal of such motor vehicle franchisee to agree to any
                such relocation or modification, unless the motor
                vehicle franchisor can demonstrate that: (1) funds are
                generally available to the franchisee for the relocation or
                modification on reasonable terms; and (2) the motor
                vehicle franchisee will be able, in the ordinary course of
                business as conducted by such motor vehicle
                franchisee, to earn a reasonable return on his total
                investment in such facility or from such operational
                modification, and the full return of his total investment
                in such facility or from such operational modifications
                within 10 years; or (3) the modification is required so
                that the motor vehicle franchisee can effectively sell and
                service a motor vehicle offered by the motor vehicle
                franchisor based on the specific technology of the motor
                vehicle. This subsection shall not be construed as
                requiring a motor vehicle franchisor to guarantee that the
                return as provided in paragraph (2) of this subsection will
                be realized.

  N.J.S.A. 56:10-7.4(l) (emphasis added).

                3.    N.J.S.A. 56:10-7.4(j).
                32.   The Legislature also amended N.J.S.A. 56:10-7.4 in 2011 to bar

  franchisors from requiring their dealers to use their facilities exclusively for the

  franchisor’s brand even where the facility has ample space for multiple brands

  (dualling). P.L. 2011 c. 66, § 2.

                33.   Specifically, the FPA prohibits a motor vehicle franchisor:

                To impose or attempt to impose any requirement,
                limitation or regulation on, or interfere or attempt to
                interfere with, the manner in which a motor vehicle
                franchisee utilizes the facilities at which a motor vehicle
                franchise is operated, including, but not limited to,
                requirements, limitations or regulations as to the line

                                            12
  #11982548.1
Case 3:18-cv-14563-BRM-TJB Document 46-1 Filed 02/03/21 Page 13 of 18 PageID: 684




                makes of motor vehicles that may be sold or offered for
                sale at the facility, or to take or withhold or threaten to
                take or withhold any action, impose or threaten to
                impose any penalty, or deny or threaten to deny any
                benefit, as a result of the manner in which the motor
                vehicle franchisee utilizes his facilities, except that the
                motor vehicle franchisor may require that the portion of
                the facilities allocated to or used for the motor vehicle
                franchise meets the motor vehicle franchisor’s
                reasonable, written space and volume requirements as
                uniformly applied by the motor vehicle franchisor. The
                provisions of this subsection shall not apply if the motor
                vehicle franchisor and the motor vehicle franchisee
                voluntarily agree to the requirement and separate and
                valuable consideration therefor is paid.

  N.J.S.A. 56:10-7.4(j) (emphasis added).

          E.    Mazda Implements A Brand Experience Program That Creates
                Price Differentials Through Discounts Or Bonuses And Denies
                Benefits To Mazda Dealers That Do Not Comply With Certain
                Facility Obligations.
                34.   In 2018, Mazda introduced the Mazda Brand Experience

  Program 2.0 (“MBEP”) and began implementing it on July 3, 2018. Appleton

  Cert., ¶9 & Exh. B.

                35.   The MBEP establishes an elaborate two-tiered pricing regime

  that enables Mazda dealers to earn discounts or bonuses for each vehicle a dealer

  sells based on its compliance with certain conditions. Id., ¶10 & Exh. B.

                36.   The MBEP offers these tiered discounts or bonuses as a

  percentage of the Manufacturer’s Suggested Retail Price (“MSRP”) on a per




                                            13
  #11982548.1
Case 3:18-cv-14563-BRM-TJB Document 46-1 Filed 02/03/21 Page 14 of 18 PageID: 685




  vehicle basis ranging from 6.5% to 0% depending on the degree of compliance

  with the MBEP. Id., ¶11 & Exh. B.

                37.   Mazda is only guaranteeing payments under the MBEP for

  compliance therewith for a four-year period. Id., ¶21 & Exh. B.

                38.   To qualify for any payments under the MBEP, a Mazda dealer

  must achieve several base qualifiers. Those Mazda dealers that achieve all of the

  base qualifiers are eligible for two discounts. Id., ¶12 & Exh. B.

                39.   One is a brand commitment element payment based on facilities

  and other requirements that provides up to a 4.5% discount. Id., ¶13 & Exh. B.

                40.   Specifically, Mazda dealers that enroll in a Retail Evolution

  Program, have an exclusive Mazda facility that incorporates all Mazda required

  image elements, satisfy other “base elements” and employ a Dedicated Exclusive

  General Manager may be designated as Retail Evolution (“RE”) dealers that

  qualify for the full 4.5% brand commitment element discount or bonus. Id., ¶14 &

  Exh. B.

                41.   Mazda dealers that satisfy all of these facility elements but that

  do not employ a Dedicated Exclusive General Manager are disqualified from being

  designated RE dealers and instead may be designated as exclusive dealers that

  qualify for 2.8% of the 4.5% brand commitment element discount or bonus. Id.,

  ¶15 & Exh. B.


                                           14
  #11982548.1
Case 3:18-cv-14563-BRM-TJB Document 46-1 Filed 02/03/21 Page 15 of 18 PageID: 686




                42.    Mazda dealers that have an exclusive Mazda showroom that

  does not incorporate all Mazda required image elements, and which also meet

  other base criteria, are designated as exclusive showroom dealers that only qualify

  for 1.0% of the 4.5% brand commitment element discount or bonus. Id., ¶16 &

  Exh. B.

                43.    Mazda dealers that do not have an exclusive Mazda facility are

  designated as dual dealers that do not qualify for any portion of the 4.5% brand

  commitment element discount or bonus. Id., ¶17 & Exh. B.

                44.    The MBEP also contains a customer experience element

  payment based on Mazda’s calculation of “customer experience” at the dealership.

  It provides up to a 2.0% discount off MSRP. Id., ¶18 & Exh. B.

                45.    Although RE dealers, exclusive dealers, exclusive showroom

  dealers and dual dealers all are eligible for this discount, only those Mazda dealers

  that meet the customer experience requirements each quarter receive the 2.0%

  customer experience element discount for that quarter. The others receive nothing.

  Id., ¶19 & Exh. B.




                                           15
  #11982548.1
Case 3:18-cv-14563-BRM-TJB Document 46-1 Filed 02/03/21 Page 16 of 18 PageID: 687




                46.    In sum, Mazda dealers have the potential to earn the following

  discounts (but some dealers will receive less or no discount at all):

         Type of Mazda Dealer                         MBEP Discount
               RE Dealer                     Up to 6.5% of MSRP per vehicle sold
            Exclusive Dealer                 Up to 4.8% of MSRP per vehicle sold
       Exclusive Showroom Dealer             Up to 3.0% of MSRP per vehicle sold
               Dual Dealer                   Up to 2.0% of MSRP per vehicle sold

  Id., ¶20 & Exh. B.

                47.    For comparison purposes, on a vehicle with an MSRP of

  $30,000, a 6.5% discount comes to $1,950 per vehicle giving such dealers a

  significant price advantage over dealers that receive lesser or no discounts. For

  example, the most an exclusive dealer can receive is $1,440; an exclusive

  showroom dealer $900 and a dual dealer $600. Dealers that do not qualify for the

  Customer Experience discount would receive $600 less. Id., ¶20 & Exh. B.

          F.    Mazda Acknowledged That Many Of Its Dealers Did Not Satisfy
                All Criteria To Qualify For The Full Discount And Thus
                Sustained Harm Caused By The Implementation Of The MBEP.
                48.    Months after Mazda implemented the MBEP, Mazda

  acknowledged that only three of the sixteen Mazda dealers qualified for and could

  earn the full 4.5% brand commitment element discount. Declaration of Kyle

  Kaczmarek dated November 8, 2018, ¶9 (Docket Entry No. 7-1).1



  1
   Mazda re-filed this Declaration two years later on July 30, 2020 in connection
  with its second motion to dismiss. See Docket Entry 36-1.
                                            16
  #11982548.1
Case 3:18-cv-14563-BRM-TJB Document 46-1 Filed 02/03/21 Page 17 of 18 PageID: 688




                 49.    Mazda stated that eight other dealers enrolled in the MBEP but

  had not completed their facilities and thus did not receive the full discount on

  vehicles. Id., ¶10.

                 50.    Mazda thereby also tacitly conceded that five Mazda dealers of

  NJ CAR did not qualify for any of the facilities portion of the MBEP. Id., ¶¶9-10.

                 51.    In total, thirteen of the sixteen dealers were not, at least

  initially, receiving the full brand commitment element discount that Mazda is

  providing under the MBEP. Id., ¶¶9-10.

                 52.    With respect to two of the dealers, Maxon Auto Enterprises

  d/b/a Maxon Mazda (“Maxon”) is a Mazda dealer in Union, New Jersey and a

  member of NJ CAR, and SIL, LLC d/b/a Irwin Mazda (“Irwin”) is a Mazda dealer

  in Freehold Township, New Jersey and a member of NJ CAR. Certification of

  Michael J. Ciasulli dated November 30, 2018, ¶¶2-3 (Docket Entry 12-2);

  Certification of Shelly Irwin LoCascio dated December 3, 2018, ¶¶2-3 (Docket

  Entry 12-1).

                 53.    Mazda has acknowledged that Maxon is a dualled dealership

  that does not qualify for any portion of the brand commitment element discount

  and that Irwin is an exclusive showroom dealer that only qualifies for 1.0% of the

  4.5% brand commitment element discount.           Mazda’s Response to Plaintiff’s

  Statement of Undisputed Material Facts, ¶¶ 52, 59 (Docket Entry 25-1).


                                            17
  #11982548.1
Case 3:18-cv-14563-BRM-TJB Document 46-1 Filed 02/03/21 Page 18 of 18 PageID: 689




                54.   Mazda further admitted that it did not provide Maxon or Irwin

  with any justification for making modifications necessary to qualify for any portion

  of the 4.5% brand commitment element discount, and even asserted that it has no

  obligation to do so. Id., ¶¶ 57, 64.

                55.   Mazda further acknowledged that not all Mazda dealers were

  receiving the 2.0% customer experience element discount. Mazda stated that there

  were three Mazda dealers that did not receive the 2.0% customer experience

  element discount in at least the first several months of the MBEP.           Reply

  Declaration of Kyle Kaczmarek dated December 17, 2018, ¶¶2-3 (Docket Entry

  No. 18).

                                         Respectfully submitted,

                                         WILENTZ, GOLDMAN & SPITZER, P.A.
                                         Attorneys for Plaintiff, New Jersey Coalition
                                         of Automobile Retailers, Inc.

                                         By:   /s/ Daniel J. Kluska
                                                   DANIEL J. KLUSKA
  Dated: February 3, 2021




                                          18
  #11982548.1
